DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 09/21/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 09/21/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Lee et al (US20060250850).
Regarding claim 1, Lee discloses a semiconductor storage device(FIG 1), comprising: a first memory string including a first memory transistor(FIG 1; [0005] memory string including e.g., a first memory transistor M0); a first word line connected to a gate electrode of the first memory transistor(WL30connected to gate of M0); a source line connected to one end of the memory string(FIG 1; [0042) SL e.g., bottom line of the string); and a first connection transistor connected between the first word line and the source line(GST between SL and WL0).
Regarding claim 2, Lee discloses a further comprising: a first selection transistor connected in series with the first memory transistor in the first memory string (FIG 1; [0005-0006]; BS1 in series with M0); a first selection gate line connected to a gate electrode of the first selection transistor(BS line connected to the gate of BS1); and a second connection transistor connected between the first selection gate line and the source line (FIG 1; SST transistor is connected between BS and SL line). 
Claims 2-8 are rejected because of their dependency to the rejected base claim 1.

Allowable Subject Matter.

Claims 10-12 are allowed. 

Claim 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Shirakawa et al (US10120584 FIG 3; discloses first memory transistor connected to WL0 and a first connect transistor connected to SGSLi, wherein the first connect transistor is between WL0 and SL).
 Nam et al (US9786372 FIG 5 & 8; discloses having block selection transistors TRB1-TRB8).
 Lee et al (US20110075499 FIG 2; [0056] discloses an equalizer 130_1 comprising transistors MN3 and MN4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827